Kerwin, J.
Tbe vital question in this case is whether tbe findings are supported by tbe evidence. Counsel for appellants invokes tbe well settled rule tbat in order to warrant a court of equity in reforming a contract tbe evidence must be clear, convincing, and satisfactory.
*358Tbe question, therefore, arises whether we can say that the proof was not sufficient to satisfy the rule. The trial judge, in a written decision which is part of the record, held that the evidence satisfactorily showed that a mistake had been made in reducing the agreement to writing and that it was not agreed that plaintiffs should assume the $1,100 mortgage.
We are of opinion that the views of the trial judge are correct and the findings well supported by the evidence. The difficulty in the present case is that while the proof is clear, convincing, and satisfactory as to what the agreement was, there was a mistake made in reducing it to writing, so that as written it did not express the agreement of the parties. Under such circumstances a court of equity will reform. Wis. M. & F. Ins. Co. Bank v. Mann, 100 Wis. 596, 76 N. W. 777; Green Bay & M. C. Co. v. Hewitt, 62 Wis. 316, 21 N. W. 216, 22 N. W. 588; Lardner v. Williams, 98 Wis. 514, 74 N. W. 346; Kropp v. Kropp, 97 Wis. 137, 142, 72 N. W. 381; Grant M. Co. v. Abbot, 142 Wis. 279, 124 N. W. 264; Whitmore v. Hay, 85 Wis. 240, 55 N. W. 708; Lusted v. C. & N. W. R. Co. 71 Wis. 391, 36 N. W. 857; Rowell v. Smith, 123 Wis. 510, 102 N. W. 1.
By the Court. — Judgment affirmed.